Citation Nr: 1203977	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-25 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person, or at the housebound rate. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from October 1989 to February 1994. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  In April 2011, the Board remanded the claim for additional development.  

In November 2011, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

In this case, the Veteran testified at his hearing, held in November 2011, that his service-connected symptoms had worsened since his most recent VA examination, held in July 2008.  Accordingly, on remand, the Veteran should be scheduled for a VA aid and attendance, or housebound, examination.  

At his hearing, the Veteran also indicated that he had received VA treatment for his service-connected disabilities after his July 2008 VA examination.  These records should be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (2), (3)  (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995). 

Finally, a review of the claims file shows that the RO has attempted to obtain the Veteran's records from the Social Security Administration (SSA) on five occasions.  No SSA records are currently associated with the claims file.  However, the RO has not concluded in writing that the records do not exist, or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(d) (2011).  Therefore, on remand, the RO/Appeals Management Center (AMC) should attempt to obtain the Veteran's SSA records.  If obtained, such records must be made a part of the appellant's claims folders.  If these records are determined not to exist or otherwise be unavailable, the RO/AMC should request written verification that these records have been lost, or are otherwise unavailable, as appropriate.  In addition, if these records are determined not to be available, a formal written unavailability memorandum must be added to the claims files, and the appellant must be so notified, and provided with an opportunity to respond.  See 38 C.F.R. § 3.159(d), (e) (2011).  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request that the Veteran identify all sources of VA and non-VA treatment after July 2008 (i.e., after the most recent medical evidence of record), and after obtaining all necessary authorizations, the RO should obtain these identified records and associate them with the Veteran's claims file. 

2.  Appropriate efforts should be made to obtain the SSA's records pertinent to the Veteran's claim for SSA disability benefits.  Attempts to retrieve these records must continue until such records are obtained, or until such time as the RO/AMC concludes that the records do not exist, or that further attempts to obtain them would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims files, and the appellant must be so notified, and provided with an opportunity to respond. 

3.  Thereafter, the RO/AMC should schedule the Veteran for a special VA aid and attendance/housebound examination.  The claims files should be made available to the examiner for review in connection with the examination, and the examiner should state that the Veteran's claims file has been reviewed in association with the report.  All indicated special studies and tests should be accomplished to include visual acuity testing. 

a)  At the conclusion of the examination, the examiner should express an opinion as to whether the claimant is either housebound or in need of permanent aid and attendance by reason of his various service-connected disabilities.  A complete rationale should be provided for any conclusions reached.  

b)  If the examiner cannot express any of the requested opinion, the examiner should explain the reasons therefor. 

4.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

5.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative, if any, should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



